Name: COMMISSION REGULATION (EEC) No 1922/93 of 16 July 1993 amending Regulation (EEC) No 2026/92 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  trade;  regions of EU Member States;  economic policy
 Date Published: nan

 No L 174/20 Official Journal of the European Communities 17. 7 . 93 COMMISSION REGULATION (EEC) No 1922/93 of 16 July 1993 amending Regulation (EEC) No 2026/92 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 2026/92 of 22 July 1992 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance (3), as last amended by Regulation (EEC) No 3184/92 (4), establishes the forecast supply balance for olive oil for Madeira for the period 1 November 1992 to 31 October 1993 ; whereas the balance must be revised where necessary to take account of Madeira's actual needs ; whereas, there ­ fore, it should be adjusted ; Article 1 The Annex to Regulation (EEC) No 2026/92 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173 , 27. 6 . 1992, p. 1 . O OJ No L 378 , 23. 12. 1992, p. 23 . (3) OJ No L 207, 23. 7 . 1992, p. 18 . (4) OJ No L 317, 31 . 10 . 1992, p. 70. 17. 7 . 93 Official Journal of the European Communities No L 174/21 ANNEX Forecast supply balance for olive oil for Madeira for the period 1 November 1992 to 31 October 1993 (in tonnes) Code Description Quantity 1509 10 90 100 Virgin olive oil in immediate containers holding no more than 5 litres 100 1509 10 90 900 Virgin olive oil in immediate containers holding more than 5 litres  1509 90 00 100 Olive oil (Riviera) in immediate containers holding no more than 5 litres 550 1509 90 00 900 Olive oil (Riviera) in immediate containers holding more than 5 litres  1510 00 90 100 Olive-residue oil in immediate containers holding no more than 5 litres  1510 00 90 900 Olive-residue oil in immediate containers holding more than 5 litres  Total 650